





EXHIBIT 10.2
FACEBOOK, INC.


DIRECTOR COMPENSATION POLICY


(EFFECTIVE JANUARY 1, 2020)


The Board of Directors (the "Board") of Facebook, Inc. (the "Company") has
adopted the following compensation policy (the "Policy") for purposes of
compensating those directors of the Company who meet the eligibility
requirements described herein (the "Eligible Directors"). This Policy has been
developed to compensate the Eligible Directors of the Company for their time,
commitment and contributions to the Board. In order to qualify as an Eligible
Director for purposes of receiving compensation under this Policy, the director
cannot concurrently be employed in any capacity by the Company or any of its
subsidiaries, unless otherwise determined by the Board.


CASH COMPENSATION


Retainers for Serving on the Board


Each Eligible Director shall be paid an annual cash retainer of $50,000, payable
in quarterly installments on the first day of each quarter in advance of the
service for such quarter (or as soon as practicable thereafter), for each year
of his or her service on the Board (each a "Service Year"). Service Years will
commence on the date of the Company's annual meeting of stockholders each year.
In addition to the regular retainer for serving as a member of the Board, an
Eligible Director who serves as Lead Independent Director of the Board beginning
on or after the Effective Date shall be paid an annual cash retainer of $150,000
for service in such role for each Service Year, payable in quarterly
installments on the first day of each quarter in advance of the service for such
quarter (or as soon as practicable thereafter).


Retainers for Serving as Chairpersons or Members of a Board Committee


An Eligible Director who serves as a chairperson or as a member of the Audit &
Risk Oversight Committee (the "AROC") or the Privacy Committee of the Board
shall be paid additional annual cash retainers for service in such roles for
each Service Year, payable in quarterly installments on the first day of each
quarter in advance of the service for such quarter (or as soon as practicable
thereafter), in the following amounts:


Name of Committee
Chairperson
Member
AROC
$50,000
$20,000
Privacy Committee
$50,000
$20,000



A chairperson of a committee shall not be paid an additional retainer for also
serving as a member of that committee.


Excess Meeting Fees


In the event an Eligible Director attends more than four meetings of the Board
or more than four meetings of any individual committee in any calendar year
(starting with the 2020 calendar year), that Eligible Director shall be paid a
fee of $4,000 for attendance at each meeting of the Board and applicable
committee after the fourth such meeting within the same calendar year (an
"Excess Meeting Fee"). Unless otherwise determined by the Compensation,
Nominating & Governance Committee of the Board (the "CNGC"), Excess Meeting Fees
shall be paid no later than promptly following the end of the calendar year in
which the Board or applicable committee meeting occurs, regardless of whether
the Eligible Director is still an Eligible Director at the end of that calendar
year.


Pro Rata Cash Retainer Payment for New Eligible Director


Following (i) the initial appointment or election of an Eligible Director to the
Board at any time after the Effective Date or (ii) a change in status which the
Board determines results in a previously ineligible director qualifying as an
Eligible Director under the Policy, a pro rata payment of the quarterly cash
retainers (regular retainer(s) and retainers for committee service, as
applicable) will be made to such Eligible Director, prorated to reflect that
portion of the quarter





--------------------------------------------------------------------------------







for which such director will serve on the Board or the applicable committee and
qualify as an Eligible Director. Such pro rata retainer payment will be
calculated based on (i) the date of commencement of Board (or committee) service
for a new Eligible Director, (ii) the date a serving director becomes an
Eligible Director, or (iii) such other date as the Board or the CNGC shall
determine.


EQUITY-BASED COMPENSATION


Annual Restricted Stock Unit Awards


At the start of each Service Year, each Eligible Director, including any
Eligible Director who joins the Board on the start date of the applicable
Service Year, shall receive an equity-based compensation award with a value at
the time of issuance of approximately $375,000. Such awards shall be
automatically approved on the later of (i) June 1st of the applicable calendar
year and (ii) the start date of the applicable Service Year. The date of grant
of such awards shall be determined pursuant to the Company's Equity Award Policy
in effect on the date of automatic approval. Such awards shall be made in the
form of restricted stock units related to the Company's Class A common stock and
shall be granted by the Board pursuant to a form of restricted stock unit award
agreement under the Facebook, Inc. 2012 Equity Incentive Plan (or any successor
plans), as amended from time to time (the "EIP"). The number of restricted stock
units granted shall be calculated pursuant to the Company's Equity Award Policy
in effect on the date of automatic approval. The restricted stock units shall
vest over approximately twelve months and shall vest and settle in shares on the
first occurrence of May 15th following the date of grant; provided that if the
Company's next annual meeting of stockholders occurs prior to May 15th and if an
Eligible Director does not stand for re-election at, or is not re-elected at,
such meeting but otherwise serves on the Board until the date of such meeting,
the restricted stock units shall vest on the date of such meeting.


Pro Rata Restricted Stock Unit Award for New Eligible Director


An individual that becomes an Eligible Director on a date other than the start
date of a Service Year due to either (i) the initial appointment or election of
an Eligible Director to the Board or (ii) a change in status which the Board
determines results in a previously ineligible director qualifying as an Eligible
Director under the Policy (a "New Eligible Director"), shall receive a pro rata
grant of restricted stock units related to the Company's Class A common stock
pursuant to a form of restricted stock unit award agreement under the EIP with a
value at the time of issuance determined by prorating the value for regular
annual restricted stock unit awards to Eligible Directors at the time that the
New Eligible Director qualifies as an Eligible Director for that portion of the
Service Year in which such director will serve on the Board and qualify as an
Eligible Director (the "Pro Rata Equity Grant"). The number of restricted stock
units granted shall be calculated pursuant to the Company's Equity Award Policy
in effect on the date the Pro Rata Equity Grant is approved by the Board.


The Pro Rata Equity Grant shall be approved by the Board as of the date an
individual becomes a New Eligible Director. The date of grant of such awards
shall be determined pursuant to the Company's Equity Award Policy in effect on
the date of the Board's approval of the Pro Rata Equity Grant. The restricted
stock units shall vest and settle in shares on the first occurrence of May 15th
following the date of grant; provided that if the Company's next annual meeting
of stockholders occurs prior to May 15th and if an Eligible Director does not
stand for re-election at, or is not re-elected at, such meeting but otherwise
serves on the Board until the date of such meeting, the restricted stock units
shall vest on the date of such meeting.


The Company reserves the right to make a cash payment equal to the value of the
Pro Rata Equity Grant (and in lieu of the Pro Rata Equity Grant) for individuals
who become New Eligible Directors within 60 days prior to May 15th of any
Service Year. In the event the start date of a Service Year is on or after May
15th of a given calendar year, individuals who become New Eligible Directors on
or between May 15th and the start date of the next Service Year shall not be
entitled to receive a Pro Rata Equity Grant, and instead shall receive the
annual equity grant described hereunder.


Initial Restricted Stock Unit Award for New Eligible Director


An individual who becomes a New Eligible Director on or after January 1, 2020
shall receive a grant of restricted stock units related to the Company's Class A
Common Stock pursuant to a form of restricted stock unit award agreement





--------------------------------------------------------------------------------







under the EIP with a value at the time of issuance of approximately $1,000,000
(the "Initial Equity Grant"). The number of restricted stock units granted shall
be calculated pursuant to the Company's Equity Award Policy.


The Initial Equity Grant shall be approved by the Board as of the date an
individual becomes a New Eligible Director; provided that any Initial Equity
Grants approved by the Board prior to stockholder approval of this Policy shall
be subject to stockholder approval of the Policy and shall only be effective
upon such stockholder approval. The date of grant of such awards shall be
determined pursuant to the Company's Equity Award Policy. The restricted stock
units shall vest and settle in shares over a period of approximately four years,
vesting in sixteen equal quarterly installments on the Company's standard
quarterly vesting dates in accordance with the Company's Equity Award Policy.


WAIVER OF COMPENSATION


Notwithstanding anything set forth in this Policy, on the date of adoption of
the Policy or on the date of any amendment to the compensation set forth herein,
an Eligible Director may in his or her own discretion elect to waive, upon
notice to the Board, any portion of the cash or equity-based compensation to
which he or she would otherwise be entitled under the Policy, and instead be
granted cash and equity-based compensation on the same terms as the Eligible
Director's cash and equity-based compensation during the most recently completed
Service Year.


ELIGIBLE DIRECTOR COMPENSATION LIMIT


In no event shall the compensation payable by the Company to an Eligible
Director solely with respect to his or her services performed as a non-employee
director exceed $1,000,000 in the aggregate in any fiscal year; provided,
however, that such limit shall be multiplied by two for the fiscal year in which
the Eligible Director commences service on the Board (the applicable limit, the
"Director Compensation Limit"). For purposes of the Director Compensation Limit,
compensation payable to an Eligible Director in any applicable fiscal year shall
include (i) equity awards granted in the applicable fiscal year with the value
of the award determined based on the grant date fair value (determined under
U.S. generally accepted accounting principles), (ii) cash retainers earned for
service during the applicable fiscal year, (iii) meeting fees earned during the
applicable fiscal year, and (iv) any other compensation paid to the Eligible
Director solely with respect to his or her services performed as a non-employee
director during the applicable fiscal year.


AMENDMENTS, REVISION AND TERMINATION


This Policy may be amended, revised or terminated by the Board; provided,
however the CNGC may approve amendments which are administrative in nature, at
any time and from time-to-time. Notwithstanding the foregoing, the Director
Compensation Limit may not be increased without the approval of the Company's
stockholders.


EFFECTIVE DATE


Subject to the approval of the Policy by the Company's stockholders, the Policy
shall be effective as of January 1, 2020 (the "Effective Date").





